Citation Nr: 1439058	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1981.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for depression and an anxiety disorder.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for posttraumatic stress disorder (PTSD) also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  Here, the Veteran originally filed a claim of entitlement to service connection for depression; however, records indicate that the Veteran has been diagnosed with an acquired psychiatric disorder other than depression.  As such, the Board characterized the issue on appeal as indicated.

The Board notes that the Veteran requested and was scheduled for a Board videoconference hearing to be held in July 2014.  The Veteran failed to appear for the scheduled hearing and neither furnished an explanation for his failure to appear nor requested a postponement for another hearing.  The Veteran was advised in a June 2014 letter, pursuant to 38 C.F.R. § 20.702(d) , when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The opinion contained in the April 2009 VA examination is inadequate for adjudication purposes.  
The Veteran contends he has a psychiatric disorder that developed during service.  See the April 2007 notice of disagreement.  Specifically, the Veteran contends that while stationed in Germany, he witnessed "lots of people get hurt" such as injuries from "ramp doors" and an incident where a pedestrian was involved in a fatal accident with a tank.  See the April 2009 VA examination.  While service treatment records document treatment for polysubstance abuse, the records do not include a diagnosis of depression or other acquired pathology.

The RO attempted to obtain additional information regarding these events from the Veteran.  The Veteran has not provided additional information regarding these events and the Joint Services Records Research Center was not able to conduct verification of the alleged stressors without additional information, i.e. dates, locations, names of individuals involved.

The April 2009 VA examiner diagnosed the Veteran with depressive disorder.  The examiner also noted that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner then provided an opinion regarding the Veteran's symptoms of PTSD and alleged stressors, opining that if the stressors were verified, then his claims of symptoms of PTSD and recurrent depression seem to be supported.  The Board finds this opinion to be speculative and contingent on verification of alleged stressors.  Further, the Veteran's alleged stressors have not been verified.

As currently drafted, the April 2009 VA examiner's report provides an inadequate opinion as to whether any psychiatric disorder was caused by or due to his active duty service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain additional information in order to verify the alleged stressors noted in a January 2011 duty to assist letter to the Veteran.

2. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since January 2014.  

The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

3. Then the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current psychiatric disorders.  

The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examination of the Veteran and a review of the claims file, the examiner should do the following:

a) The examiner should list all psychiatric disabilities diagnosed on examination. 

b) For any psychiatric disability (other than PTSD) diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty.

c) For any PTSD diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

